DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

Claims 1-9, 11- 17 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1, 14 and 19 are about receiving a first user input selecting a file representing two-dimensional (2D) content and having a file type, the first user input is directed to a first file selection affordance within a file selection user interface; determining an options user interface based on the file type, wherein the options user interface includes: 
in response to the file type of the 2D content being a first file type, a first set of 3D object selection affordances that corresponds to the first file type; and in response to the file type of the 2D content being a second file type that is different from the first file type, a second set of 3D object selection affordances that corresponds to the second file type, wherein the second set of 3D object selection affordances is different from the first set of 3D object selection affordances;
while displaying the options user interface including the one or more 3D object selection affordances, receiving, via the one or more input devices, a second user input requesting generation of a 3D object based on the file, wherein the second user input selects a particular 3D object selection affordance, of the first set of 3D object selection affordances or the second set of 3D object select affordances, from the options user interface, and wherein the particular 3D object selection affordance is associated with a corresponding 3D object option; and generating, based on the file type, a 3D object representing the 2D content by displaying the 2D content on at least a portion of the corresponding 3D object option.
King 20110164029, Fukao 20030076336, Fancher 20110043540, Salmon 20160180379, and Parker 20160193530 combined cannot teach these feature perfectly, these limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 2-9, 11-13 and 21-24 depend on claim 1, are allowed based on same reason as claim 1.
Claim 15-17 depend on claim 14, are allowed based on same reason as claim 14.
Claim 20 depend on claim 19, are allowed based on same reason as claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616